DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
	Regarding claim 1 and 10, applicant argues “amended independent claim 1 as a whole requires that the claimed brace is not removable from the motor shaft,” and “such teachings of Kinme is clearly opposite to what is required by limitations (i) and (ii) when considering claim 1 as a whole”, but even considering claim 1 as a whole, the original specification fails to support the argument. “Integral” is defined as “essential to completeness” (Merriam-Webster), thus the limitation “integral” does not mean the brace is not removable from the motor shaft. Also, Kinme discloses that the brace is essential to completeness of the product, to hold the bearing on the motor shaft. The original specification fails to disclose a permanent attachment of the brace to the motor shaft so that the brace is not removable from the motor shaft. Thus, the argument is not persuasive.
	The argument that no motivation to modify Segawa in view of Kinme is based upon the argument that claim 1 requires the brace to be not removable from the motor shaft. But, as stated above, claim 1 and the original specification fails to support the 
	 Applicant also argues that modifying Segawa in view of Kinme is in hind-sight. Examiner disagrees. Segawa already teaches braces, but fails to disclose the method of attaching the braces to the motor shaft. Kinme fills in the gap to disclose the method of attaching the braces to the motor shaft. Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US 2007/0251758) in view of Kinme et al. (US 2002/0017420).
Regarding claim 1, Segawa teaches a direct current electric motor (31), which is brushless (FIG 17), the electric motor comprising a stator (39a) and a rotor (38a), 

the rotor (38a) comprising a magnet (84) which is fitted to be driven with a movement of rotation around an axis of rotation;
a rotation shaft (29), known as the motor shaft (29), which is configured to be rotated by the rotor (38a): and 
a bearing (36, 37) for guiding in rotation of the motor shaft (29), 
comprising an inner ring (52, 65) and an outer ring (57, 60);
a brace (215, 225) for axial blocking of the bearing (36, 37) configured to absorb the axial force exerted on the bearing (36, 37) against the inner ring (52, 65) of the bearing (36, 37); and
a resilient ring (215, 225; given same number, see markup below) for retention of the bearing (36, 37) arranged against the inner ring (52, 65) of the bearing (36, 37), on a side opposite the brace (215, 225) on the motor shaft (29).

    PNG
    media_image1.png
    441
    291
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    433
    210
    media_image2.png
    Greyscale

Segawa fails to teach wherein the brace is integrally secured on the motor shaft by mechanical or thermal deformation of the brace,
wherein the brace undergoes a permanent deformation to be integrally secured to the motor shaft.
Kinme teaches wherein the brace (45) is integrally secured on the motor shaft (71) by mechanical or thermal deformation of the brace (45 is a C ring or a hog ring, which is crimped during attachment using a C/hog ring tool/gun),
wherein the brace (45) undergoes a permanent deformation (deformed by a C/hog ring tool) to be integrally secured to the motor shaft (71).

    PNG
    media_image3.png
    489
    605
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Segawa to incorporate Kinme’s teaching wherein the brace is integrally secured on the motor shaft by mechanical or thermal deformation, wherein the brace undergoes a permanent deformation to be secured to the motor shaft, so that the brace (and also resilient ring) is secured in position on the shaft. 
Regarding claim 2/1, Segawa in view of Kinme was discussed above in claim 1. Segawa further teaches wherein the brace (215, 225), is a ring (FIG 22; [0209]).
Regarding claim 3/1, Segawa in view of Kinme was discussed above in claim 1. Segawa fails to teach wherein the brace is secured on the motor shaft by one selected from the group consisting of: crimping, welding, gluing, riveting, and clamped adjustment.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Segawa to incorporate Kinme’s teaching wherein the brace is secured on the motor shaft by one selected from the group consisting of: crimping, welding, gluing, riveting, and clamped adjustment, for the advantages of restraining the movement of the bearings.
Regarding claim 4/1, Segawa in view of Kinme was discussed above in claim 1. Segawa fails to teach wherein the motor shaft comprises a groove for receipt of the ring forming the brace, the ring being compressed resiliently and retained in position in the groove.
Kinme teaches wherein the motor shaft (71) comprises a groove (71d) for receipt of the ring (45) forming the brace (45), the ring (45) being compressed resiliently and retained in position in the groove (71d).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Segawa to incorporate Kinme’s teaching wherein the motor shaft comprises a groove for receipt of the ring forming the brace, the ring being compressed resiliently and retained in position in the groove, for the advantages of restraining the movement of the bearings.
Regarding claim 7/1, Segawa in view of Sano was discussed above in claim 1. Segawa further teaches comprising a second brace (resilient ring 215, 225 can be also used as a brace) arranged against the inner ring of the bearing (36, 37), on the side 
Regarding claim 8/1, Segawa in view of Sano was discussed above in claim 1. Segawa further teaches wherein the bearing (36) is arranged in the vicinity of an end (FIG 22) of the motor shaft (29).
Regarding claim 9/8, Segawa in view of Sano was discussed above in claim 1. Segawa further teaches further comprising a second bearing (37) in the vicinity of another end (FIG 22) of the motor shaft (29).
Regarding claim 11/1, Segawa in view of Sano was discussed above in claim 1. While Segawa does not disclose the motor is used for a motor vehicle wiper system, as Segawa’s disclosure has all the structural limitations of claim 11, it is also capable of the desired functions of claim 11.

Regarding claim 10, Segawa teaches wherein the gear motor (FIG 2) comprises:
a direct current electric motor (31), which is brushless (FIG 17), the motor (31) comprising a stator (39a) and a rotor (38a), 
the stator (39a) comprising a plurality of coils (83) for electromagnetic excitation of the rotor (38a), and 
the rotor (38a) comprising a magnet (84) fitted to be driven with a movement of rotation around an axis of rotation, 

a bearing (36, 37) for guiding in rotation of the motor shaft (29) 
comprising an inner ring (52, 65) and an outer ring (57, 60);
a brace (215, 225) for axial blocking of the bearing (36, 37) absorbing the axial force exerted on the bearing (36, 37) against the inner ring (52, 65) of the bearing (36, 37), wherein the brace (215, 225) is integrally secured on the motor shaft (29) against the inner ring (52, 65) of the bearing (36, 37); and
a resilient ring (215, 225; given same number) for retention of the bearing (36, 37) arranged against the inner ring (52, 65) of the bearing (36, 37), on a side opposite the brace (215, 225) on the motor shaft (29).
Segawa fails to teach permanently deforming either one or both of a brace and a motor shaft mechanically or thermally to integrally secure the brace on the motor shaft.
Kinme teaches permanently deforming either one or both of a brace (45) and a motor shaft (71) mechanically or thermally to integrally secure the brace (45) on the motor shaft (71).
The brace is a C ring (also called hog ring) which is either crimped or clamped with a C/hog ring tool or gun (see extrinsic evidence Crowder (US 2002/0184846) which discloses in [0007] that C rings are crimped; also, see extrinsic evidence Pielsticker (US 2014/0211974) which discloses in [0015] that C rings which are crimped). The motor shaft is also mechanically deformed with the groove 71d.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Segawa to incorporate Kinme’s teaching 
Regarding claim 12/10, Segawa in view of Kinme was discussed above in claim 10. Segawa fails to teach wherein the brace is deformed to be secured on the motor shaft by one selected from the group consisting of: crimping, welding, gluing, riveting, and clamp adjustment.
Kinme teaches wherein the brace (45) is deformed to be secured on the motor shaft (71) by one selected from the group consisting of: crimping, welding, gluing, riveting, and clamp adjustment (C rings are inherently crimped or clamped; see extrinsic evidence Crowder (US 2002/0184846) which discloses in [0007] that C rings are crimped; also, see extrinsic evidence Pielsticker (US 2014/0211974) which discloses in [0015] that C rings which are crimped).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Segawa to incorporate Kinme’s teaching wherein the brace is deformed to be secured on the motor shaft by one selected from the group consisting of: crimping, welding, gluing, riveting, and clamp adjustment, for the advantages of restraining the movement of the bearings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834